Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 18 February 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear daughter
Quincy Febry 18 1811

I hope the afflicting intelligence which you must receive from your Friends at Washington, will not be too suddenly burst upon you, but that your best Friend may have been intrusted with it, that he may prepare your mind for the heavey tydings.
I know that mrs Hellen was a dear and favorite sister to you all, and well deserving of your attachment. The circumstances which deprived you of her, were the same which attended the death, of Clopstocks sainted wife.
Whilst I mingle my tears with yours over the Remains of your much loved sister,—I would lead your mind to the only Source of consolation, from whence you can draw comfort tion to sooth and calm your agitated Bosom. To that resignation which teaches submission to the will of heaven, and that confidence in the Supreem Being, which assures us that all his ways are just, and Right, however hidden in mazes, and perplexed to us, short sighted Mortals—it becomes us to say
“Teach us the hand of Love divine
“In Evils to discern
“Tis the first lesson which we need
“The latest which we learn”
I have before written you two Letters by mr Erving our Minister to Denmark. he is so long detaind that they will be old before he leaves here. he has been waiting a month for the ship to come to Newport for him— the weather has been against him for we have had a specimin of a Russian winter, such loads of snow as to break down the fruit trees—and banks which have measured 21 foot. the weather has not been remarkable cold—I commit this Letter to chance. mr Gray will find a conveyance for it
The death of mrs Norten has come very near my dear Brother and Sister Cranch, who never lost a child before. She has left Eight Children. the three youngest daughters—poor Babes they know not their loss—unto heaven I commit them, who has promissed to be the Father of the orphan—
I congratulate you upon the safety of mrs Pope who got to bed of a daughter, the week after the death of your sister, and who with her Babe, whom they call Florida are well—
your sons are also well, and have written to you by mr Erving—
Mrs T Adams Louisa Susan and  all desire to be kindly rememberd to you—sSo does your sympathizing / Mother
Abigail Adams